DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1 through 13 and 15 through 16 are allowed.
 The following is a statement of reasons for the indication of allowable subject matter:  
A method for manufacturing a light emitting device comprising: preparing a substrate having a first region on which a plurality of light emitting devices are formed, and a second region surrounding the first region; forming a reinforcing member by applying a resin material on the second region and hardening the resin material, the reinforcing member having an inner side surface facing the first region, an outer side surface on an opposite side of the inner side surface, and a top surface connecting the inner side surface and the outer side surface: mounting a plurality of light emitting elements on the first region; forming a plurality of light-transmissive members respectively on the light emitting elements; sealing the reinforcing member, the plurality of light emitting elements and the plurality of light-transmissive members using a sealing member, a height of the sealing member being larger than a height of the reinforcing member as measured from a surface of the substrate such that the sealing member covers the covering a top surface, the inner and a side surface and the outer side surface of the reinforcing member; and cutting the 
  A method for manufacturing a light emitting device comprising: preparing a substrate having a first region on which a plurality of light emitting devices are formed, and a second region surrounding the first region; forming a reinforcing member by applying a resin material on the second region and hardening the resin material, the reinforcing member having an inner side surface facing the first region, an outer side surface on an opposite side of the inner side surface, and a top surface connecting the inner side surface and the outer side surface: mounting a plurality of light emitting elements on the first region; forming a plurality of light-transmissive members respectively on the light emitting elements; sealing the reinforcing member, the plurality of light emitting elements and the plurality of light-transmissive members using a sealing member, a height of the sealing member being larger than a height of the reinforcing member as measured from a surface of the substrate such that the sealing member covers the covering a top surface, the inner and a side surface and the outer side surface of the reinforcing member; and cutting the substrate and the sealing member at prescribed cutting positions and separating into 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817